          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

DOYLE E. TULLOS                                PLAINTIFF

v.                     No. 4:18-cv-926-DPM

BIOMET, INC., et al.                         DEFENDANTS

JOHNNY LUCAS                                   PLAINTIFF

v.                     No. 4:19-cv-161-DPM

BIOMET ORTHOPEDICS LLC, et al.               DEFENDANTS

GARYSANDENandSUSANSANDEN                      PLAINTIFFS

v.                     No. 4:19-cv-162-DPM

BIOMET, INC., et al.                         DEFENDANTS

DILLARD SHERRILL and
P ATRECA M. SHERRILL                          PLAINTIFFS

v.                     No. 4:19-cv-163-DPM

BIOMET ORTHOPEDICS LLC, et al.               DEFENDANTS

V ALENA HONEYCUTT                              PLAINTIFF

v.                     No. 4:19-cv-216-DPM

JOHN CUCKLER, M.D., et al.                   DEFENDANTS
                                 ORDER
      By agreement of the parties, the Protective Order entered in the
MDL, Exhibit C to NQ 242 in No. 3:12-md-2391, which is attached to this
Order, is entered-as amended-in all these cases. The amendments:
(1)   disputes must be handled pursuant to this Court's procedure,
which will be in the Final Scheduling Order; (2) if practicable, parties
must redact confidential information and file papers on the public
docket rather than under seal, FED. R. Crv. P. 5.2; (3) the Protective
Order shall remain in effect for one year after the end of all litigation in
these five cases, including any appeal; thereafter, the obligations in this
Protective Order shall continue but shall be solely a matter of contract
                                                                  II
among the parties, their lawyers, and signatories; and (4) the and/ or"
                                   II
in paragraph 6(g) is corrected to or."
      So Ordered.



                                                   t,
                                   D.P. Marshall Jr.
                                   United States District Judge




                                        -2-
                                                 EXHIBIT C

                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
                                     SOUTH BEND DIVISION

IN RE : BIOMET M2a MAGNUM HIP                            )
IMPLANT PRODUCTS LIABILITY                               )
LITIGATION (MDL 2391)                                    )     CAUSE NO. 3:12-md-2391
                                                         )
                                                         )
---------------------------------------------------------)
This Document Relates to All Cases                       )
---------------------------------------------------------)


               STIPULATED PROTECTIVE ORDER OF CONFIDENTIALITY

        It appearing that certain information, documents, and things of the parties subject to
discovery in the above-captioned action is likely to involve the disclosure of confidential
information, including by way of example and not limitation, financial , marketing, technical,
licensing, research and development and other commercial information (hereinafter referred to as
"Confidential Information"), that the parties reasonably believe to comprise sensitive and valuable
information whose disclosure could cause a party competitive harm :


        IT IS HEREBY STIPULATED by the attorneys for the parties, and approved by the court,
that pursuant to Federal Rule of Civil Procedure 26(c)(l) and Federal Rule of Evidence 502(d):


        1.       This Stipulation and Protective Order shall apply to all information, documents, and
things subject to discovery in this action, including, without limitation, testimony adduced at
depositions upon oral examination or upon written questions pursuant to Rules 30 and 31,
information and documents produced in response to Fact Sheets, answers to Interrogatories pursuant
to Rule 33, documents produced pursuant to Rule 34, information obtained from inspection of
premises or things pursuant to Rule 34, and answers to requests for admission pursuant to Rule 36.
This Protective Order supersedes all prior orders entered in actions in MDL No. 2391 prior to their


                                                       Cl
transfer to the MDL and governs discovery that has already been produced and discovery to be
produced in the future.


        2.     Any party to this litigation and any third-party shall have the right to designate as
Confidential Information subject to this Order any information, document, or thing, or portion of any
document or thing that contains: (a) trade secrets, competitively sensitive technical, marketing,
licensing, research and development, financial, sales or other proprietary or confidential business
information ; (b) private or confidential personal information; (c) information received in confidence
from third parties ; or (d) information that the producing party otherwise believes in good faith to be
entitled to protection under Rule 26(c)(l)(G) of the Federal Rules of Civil Procedure. Any party to
this litigation or any third-party covered by this Order, who produces or discloses any Confidential
Information, including, without limitation, any information, document, thing, interrogatory answer,
admission, pleading, or testimony, shall mark the same with the foregoing or similar legend:
"CONFIDENTIAL" or "CONFIDENTIAL - SUBJECT TO DISCOVERY CONFIDENTIALITY
ORDER" (hereinafter "Confidential").


        3.     The parties agree to produce Confidential Information only upon the condition that
the information remain confidential.


       4.      The parties agree that a party's designation of material as confidential shall be made
only after a bona fide determination that the material is in fact Confidential Information. The
designation shall be made prior to, or contemporaneously with, production or disclosure of that
material, except as set forth in Paragraph 17 below. All parties and non-parties shall have the right
to object to the designation of Confidential Information by appropriate motion before the court
pursuant to the procedure set forth in Paragraph 11 below.


        5.     All Confidential Information shall be used by the receiving party solely for purposes
of the prosecution or defense of this action, shall not be used by the receiving party for any business,
commercial, competitive, personal, or any other purpose whatsoever other than pursuing this
litigation, including trials and any appeals herein, and shall not be disclosed by the receiving party

                                                  C2
to anyone other than those set forth in Paragraph 6, unless and until the restrictions herein are
removed either by written agreement of counsel for the parties or by order of the court. It is,
however, understood that counsel for a party may give advice and opinions to his or her client solely
relating to the above-captioned action based on his or her evaluation of Confidential Information,
provided that such advice and opinions shall not reveal the content of such Confidential Information
except by prior written agreement of counsel for the parties or by order of the court.


       6.      Confidential Information and the contents of Confidential Information may be
disclosed only to the following individuals under the following conditions:


               a.      Outside counsel (herein defined as any attorney at the parties ' outside law
                       firms) and relevant in-house counsel for the parties ;


               b.      Outside experts or consultants retained by outside counsel for purposes of
                       this action, except that in no event shall any disclosure be made to
                       employees, officers, or directors of any competitors of a party, irrespective
                       of whether they are retained as an expert or consultant for a party. For this
                       paragraph, "employees" of a competitor shall mean individuals employed by
                       a competitor who "can control what will be done and how it will be done,"
                       as defined in the Internal Revenue Service ' s definition of a common-law
                       employee.


               c.      Secretarial, paralegal, clerical, duplicating, and data processing personnel of
                       the foregoing ;


               d.      The court and court personnel ;


               e.      Mediators, secretaries, paraprofessional assistants, and other employees of
                       such mediators who are actively engaged in assisting the mediators in
                       connection with this litigation;

                                                C3
               f.     Any deponent may be shown or examined on any information, document, or
                      thing designated Confidential if it appears that the deponent authored or
                      received a copy of it, was involved in the subject matter described therein,
                      or is employed by the party who produced the information, document, or
                      thing, or if the producing party consents to such disclosure;


               g.     Vendors retained by or for the parties to assist in preparing for pretrial
                      discovery, trial, and/or hearings including, but not limited to, court reporters,
                      litigation support personnel, jury consultants, individuals to prepare
                      demonstrative and audiovisual aids for use in the courtroom or in depositions
                      or mock jury sessions, as well as their staff, stenographic, and clerical
                      employees whose duties and responsibilities require access to such materials;
                      and


               h.     To the extent such disclosure is made, the party shall be advised of, become
                      subject to, and agree in advance of disclosure to the provisions of this
                      Protective Order requiring that the material and information be held as
                      confidential. In the case of parties that are corporations or other business
                      entities, "party" shall mean an employee of the company who has
                      responsibilities that are related to the issues in this litigation.


               1.     Other persons that are designated by written agreement of court-appointed
                      lead counsel for the plaintiffs and defendants to this MDL or by order of the
                      court to be permitted access to Confidential Information.


       7.     The parties and their attorneys shall ensure that all persons falling within the
description of Paragraph 6 that receive Confidential Information are advised of the terms of this
Protective Order and the confidential nature of the Confidential Information and that they are
precluded from disclosing the information to any person and in any manner that is not required in
the pursuit of this litigation, including any subsequent appeals. The parties receiving the

                                                 C4
Confidential Information must agree to comply with the terms of this Protective Order as a condition
of receiving access to the Confidential Information. In addition, all persons falling within the
description of Paragraph 6, subparts (b), (h), and (i), shall, before obtaining access to the
Confidential Information, be advised of this Protective Order and personally sign and date the
Endorsement of the Protective Order, attached hereto as Exhibit A. It shall be the responsibility of
the counsel who shares Confidential Information with any such person to apprise them of this Order,
require the person to sign Exhibit A, and thereafter maintain custody of signed Exhibit A.


        8.     Confidential material shall be used only by individuals permitted access to it under
Paragraph 6. Confidential Information, copies thereof, and the information contained therein shall
not be disclosed in any manner to any other individual until and unless (a) outside counsel for the
party asserting confidentiality expressly waives the claim of confidentiality, or (b) the court orders
such disclosure .


       9.      Any person in possession of Confidential Information shall exercise reasonably
appropriate care with regard to the storage, custody, or use of such Confidential Information in order
to ensure that its confidentiality is maintained.


        10.    With respect to any depositions that involve disclosure of Confidential Information
of a party to this action, such party shall have 30 days after receipt of the deposition transcript to
inform all other parties that portions of the transcript are to be designated Confidential, which period
may be extended by agreement of the parties. No such deposition transcript shall be disclosed to any
individual, other than the individuals described in Paragraph 6 above, and the deponent during these
30 days, and no individual attending such a deposition shall disclose the contents of the deposition
to any individual, other than those described in Paragraph 6 above, during the 30 day period. Upon
being informed that certain portions of a deposition are to be designated as Confidential Information,
all parties shall immediately cause each copy of the transcript in their custody or control to be
appropriately marked as confidential and limit disclosure of that transcript in accordance with
Paragraphs 6 and 7 above.



                                                    cs
       11.     The acceptance by a party of any information, document, or thing identified as
Confidential Information shall not constitute a concession that the information, document, or thing
is confidential. Subsequent to the acceptance of information, documents, or things identified as
Confidential, a party may challenge the other party's claim of confidentiality.   If counsel for a party
receiving documents or information designated as Confidential objects to such designation of any
or all of such items, the following procedure shall apply:


               a.      Material or information claimed to be Confidential that is subject to a dispute
                       as to whether it is in fact confidential shall, until further agreement of the
                       parties or order of the court, be treated as confidential in accordance with the
                       provisions of this Protective Order.


               b.      Counsel for the objecting party shall serve on the designating party or third
                       party a written objection to such designation, which shall describe with
                       particularity the documents or information in question and shall state the
                       grounds for objection. Counsel for the designating party or third party shall
                       respond in writing to such objection within 30 days and shall state with
                       particularity the grounds for asserting that the document or information is
                       Confidential Information . If the designating party or non-party makes a
                       timely response to such objection asserting the propriety of the designation,
                       counsel shall then confer in good faith, in accordance with Local Rule 37-1 ,
                       in an effort to resolve the dispute. lfno timely written response is made to the
                       objection, the challenged designation will be deemed to be void. The
                       decision to permit a party to subsequently reinstate a confidentiality
                       designation that has been deemed void by the provisions of this Paragraph is
                       within the discretion of the court. If the court permits the party to reinstate
                       a confidentiality designation, the document shall be treated as an
                       inadvertently disclosed document as set forth in Paragraph 17 below.




                                                 C6
               c.      If a dispute as to a Confidential designation of a document or item of
                       information cannot be resolved by agreement, the proponent of the
                       designation being challenged shall present the dispute to the court initially

                       by joint telephone call with the adverse party or by letter before filing a
                       formal motion for an order regarding the challenged designation.


        12.    Any interested member of the public may challenge a party's designation of
information, document, or thing as Confidential Information by filing a motion before the court
showing grounds why disclosure is warranted.


        13.    In the event a party shall desire to provide access to information, documents, or
things identified as Confidential Information to any person or category of persons, who are persons
not included in Paragraphs 6 hereof, the party shall so notify the other party 30 days in advance of
such access in writing and if the other party objects thereto, the party desiring to make disclosure
shall move this court for an order that such person or category of persons may be given access to
the Confidential Information. In the event the motion is granted, such person or category of persons
may have access to the Confidential Information provided that such person personally signs and
dates the Endorsement of the Protective Order attached hereto and otherwise complies with
Paragraph 7 above and such other terms as the court may impose.


        14.    All transcripts, depositions, exhibits, answers to interrogatories, and other documents
filed with the court that previously have been designated by a party as comprising or containing
Confidential Information, or any pleading or memorandum purporting to reproduce or paraphrase
such information, shall comply with Local Rule 5-3 and shall be filed in sealed envelopes or other
appropriate sealed containers on which shall be endorsed the caption of this litigation, an indication
of the nature of the contents, the words "CONFIDENTIAL" and "RESTRICTED ACCESS
ACCORDING TO COURT ORDER", and a statement in substantially the following form:




                                                 C7
                "This envelope, containing documents that are filed in this case by (name of
        party), is not to be opened nor are the contents thereof to be displayed or revealed
        except by order of the court or consent of the parties."


        15.     The special restrictions and obligations relating to Confidential Information shall not
apply to any information that is not so marked and shall not apply to any information that the parties
concerned agree, or the court rules, is public knowledge, or becomes public knowledge other than
as a result of disclosure by an individual receiving the same pursuant to Paragraph 6 above, or that
has come or shall come into possession of the party receiving the same other than as a result of
disclosure as Confidential Information in this litigation. The special restrictions and obligations shall
not be deemed to prohibit the party receiving the same or its outside counsel from discussing with
any person any Confidential Information if said person already has possession of the information
to be discussed other than as a result of disclosure as Confidential Information in this litigation.


        16.     The use of Confidential Information as evidence at trial and the issue of whether the
information shall be subject to any protections shall be determined by the court at the appropriate
time.


        17.     The procedure relating to inadvertent or unintended disclosure pursuant to discovery
in this lawsuit of Confidential Information as defined in this Order, is set forth in section XII .B of
Case Management Order No. 2, which was entered by the court on this date.


        18.     This Protective Order shall survive the termination of this action and shall remain in
full force and effect unless modified by an order of this court or by the written stipulation of the
parties approved by the court.


        19.     Within 30 calendar days of the conclusion of this MDL, including any appeals related
thereto, at the written request and opinion of the producing party, such attorney and any persons to
whom he or she disclosed Confidential Information under this Order shall return and surrender or
destroy any such material or copies thereof to the producing party at the producing party's expense.

                                                  C8
Such persons shall return or surrender any discovery materials produced by the producing party and
any and all copies (electronic or otherwise); provided, however, that counsel may retain
Endorsements of Protective Order, materials required to be retained by applicable law, and all
court-filed documents even though they contain discovery materials produced by the producing
party, but such retained Confidential Information shall remain subject to the terms of this Order. At
the written request of the producing party, any person or entity having custody or control of
discovery materials produced by the producing party shall deliver to the producing party an affidavit
certifying that reasonable efforts have been made to assure that all such discovery materials
produced by the producing party have been delivered to the producing party in accordance with the
terms of this Order or destroyed. In lieu of returning the materials, the producing party may direct
that the materials be destroyed in a manner that will protect the Confidential Information and the
destroying party shall certify that it has done so .


        APPROVED: February 15, 2013



                                           Isl Robert L. Miller, Jr.
                                        Robert L. Miller, Jr.
                                        Judge, United States District Court




                                                  C9
